DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114 AFTER FINAL REJECTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission of RCE and the amendment filed on July 20, 2021 have been entered.  The claims pending in this application are claims 1, 3-8, and 10-12 wherein claims 10-12 have been withdrawn due to the restriction requirement mailed on June 30, 2020. Rejection and/or objection not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendment filed on July 20, 2021. Claims 1 and 3-8 will be examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter 
Claims 1 and 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Newly amended claim 1 contains a limitation “(f) removing the detectable moiety from each of the decoding oligonucleotides; (g) repeating steps (a) through (f) for one or more cycles, wherein in each of the one or more cycles, a different plurality of unlabeled pre-decoding oligonucleotides configured to have one or more binding sites for hybridization to a new plurality of detectably labeled decoding oligonucleotides is added in step (a) and the new plurality of detectably labeled decoding oligonucleotides is added in step (d), and wherein each new plurality of detectably labeled decoding oligonucleotides comprises a different detectable moiety than the detectably labeled decoding oligonucleotides of the previous cycle(s); wherein each cycle of labeling increases the detectable signal associated with each target transcript or genomic locus”. Although paragraphs [0022] and [0023] of the specification mentioned by applicant describe that “[R]eferring to FIG. 1, a de novo approach for single-cell in situ transcriptome analysis is presented. As shown in FIG. 1A, each transcript is hybridized with a set of pre-decoding probes. Preferably, the pre-decoding probes are not labeled with a detectable moiety. The pre-decoding probes have varied targeting sequences to bind to the different regions on the target transcript. In addition, the pre-decoding probes all share a common decoding sequence for specific hybridization to decoding probes. Subsequently, a plurality of detectably labeled decoding probes is contacted to the cell under conditions suitable for hybridization of detectable decoding probes to transcript-bound pre-decoding probes. As a result, an individual transcript can be visualized as a single spot when visualized using, for example, fluorescence microscope (FIG. 1B) to detect decoding probes comprising a fluorescent moiety. After detection of the detectable moiety by any appropriate means (e.g., fluorescence microscopy) and data storage, the detectable moiety is removed” and “[T]o maintain the signal to background ratio in subsequent consecutive cycles, each plurality of decoding probes is configured to have one or more binding sites to hybridize to the probe of the previous cycle (either the pre-decoding probes or the decoding probes of a previous hybridization/visualization/removal cycle). Each plurality of decoding probes is further configured to have multiple binding sites for hybridization to the probe of the following cycle. As cells or tissue samples are fixed, transcripts remain in place during the whole C-FISH process. Through consecutive cycles of probe hybridization, fluorescence imaging, and signal removal, each transcript is identified as a fluorescent spot with a unique color sequence (FIG. 1C)”, nowhere in the specification including Figure 1 mentioned by applicant describes the phrase “each cycle of labeling increases the detectable signal associated with each target transcript or genomic locus” in the above limitation recited in claim 1 and the phrase “each cycle of labeling increases the detectable signal associated with each target transcript or genomic locus” in step (g) of claim 1 is considered as a new matter. Furthermore, due to removing the detectable moiety from each of the decoding oligonucleotides in each of the cycles (see step (f) and (g) of claim 1), it is impossible that each cycle of labeling would increase the detectable signal associated with each target transcript or genomic locus. 
MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.”  MPEP 2163.06 further notes “When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not “new matter” is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure” (emphasis added).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as vague and indefinite in view of the phrase “the detectable signal indicates the presence of the target transcript or genomic locus in the cell” in step (e). Since this phrase does not indicate where the detectable signal is located, it is unclear whether the detectable signal is detected in the cell and one skilled in the art would not understand the metes and bounds of the phrase. Please clarify. 

Conclusion	 	 
7.	Note that claims 1 and 3-8 will be rejected again under 35 U.S.C. 102 (a) (2) as being anticipated by Cai et al., (US 2015/0267251 A1, priority date: April 30, 2013) if applicant deletes the phrase “each cycle of labeling increases the detectable signal associated with each target transcript or genomic locus” in claim 1 which is considered as a new matter (see above rejection under 35 U.S.C. 112(a))
8.	No claim is allowed.  
9. 	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        December 4, 2021